16‐483 
     Fraccola v. Grow 
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1          At a stated term of the United States Court of Appeals for the Second Circuit, held 
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New 
 3   York, on the 18th day of November, two thousand sixteen. 
 4    
 5   PRESENT:  AMALYA L. KEARSE, 
 6                 RAYMOND J. LOHIER, JR., 
 7                 CHRISTOPHER F. DRONEY, 
 8                                        Circuit Judges.   
 9   _____________________________________ 
10                                                            
11   Albert G. Fraccola, Jr., Individually and as 
12   50% Shareholder, Officer and Director of 
13   1st Choice Realty, Inc., 
14    
15                                   Plaintiff‐Appellant, 
16    
17                 v.                                              No. 16‐483 
18                                                                  
19   John W. Grow, in his Individual and 
20   Official Capacity, as then New York State 
21   Supreme Court Justice, 
22    
23                               Defendant‐Appellee.* 
24   _____________________________________ 
25    

     * The Clerk of Court is directed to amend the case caption as set forth above. 
 1   FOR APPELLANT:                         ALBERT G. FRACCOLA, JR., pro se, New Hartford, NY.                     
 2    
 3   FOR APPELLEE:                          JONATHAN D. HITSOUS, Assistant Solicitor General   
 4                                          (Barbara D. Underwood, Solicitor General, on the brief), 
 5                                          for Eric T. Schneiderman, Attorney General of the State 
 6                                          of New York, Albany, NY.   
 7    
 8           Appeal from a judgment of the United States District Court for the Northern 

 9   District of New York (Mae A. D’Agostino, Judge). 

10           UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED,  ADJUDGED, 

11   AND  DECREED  that  the  judgment  is  VACATED  and  the  case  REMANDED  with 

12   instructions to enter an order of dismissal without prejudice.   
13           Albert  G.  Fraccola,  Jr.,  pro  se,  appeals  from  the  District  Court’s  dismissal  with 
14   prejudice of his federal and state law claims against former New York Supreme Court 

15   Justice  John  W.  Grow.    Fraccola  alleged  that  Justice  Grow  violated  his  rights  by 

16   so‐ordering  a  stipulated  settlement  that  resolved  a  business  dispute  between  Fraccola 

17   and  Fraccola’s  ex‐wife.    Fraccola  sought  damages,  injunctive  relief,  and  declaratory 

18   relief  arising  out  of  Justice  Grow’s  so‐ordering  of  the  settlement.    We  assume  the 

19   parties’ familiarity with the facts, prior proceedings, and issues on appeal, to which we 

20   refer only as necessary to explain our decision to vacate and remand. 
21           Upon review, we conclude that the District Court properly dismissed Fraccola’s 
22   claims  under  the  Rooker‐Feldman  doctrine.1    Under  that  doctrine,  four  requirements 

23   must  be  met  in  order  for  a  claim  to  be  barred:  (1)  the  plaintiff  must  have  lost  in  state 

24   court; (2) the plaintiff must complain of injuries caused by a state court judgment; (3) the 

25   plaintiff must invite district court review and rejection of the state court judgment; and 

26   (4)  the  state  court  judgment  must  have  been  rendered  before  the  district  court 

27   proceedings commenced.    Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 85 (2d 

     1  We interpret the District Court’s memorandum decision and order dismissing Fraccola’s claims as 
     resting on the Rooker‐Feldman doctrine and in the alternative on judicial immunity grounds.    Because 
     the Rooker‐Feldman doctrine implicates the subject matter jurisdiction of the District Court, see Mitchell v. 
     Fishbein, 377 F.3d 157, 165 (2d Cir. 2004), the doctrine’s application in this case should have been analyzed 
     first and is dispositive. 

                                                           2
 1   Cir. 2005).    This case meets each of the four requirements: Fraccola lost in state court; he 

 2   alleges  injuries  directly  caused  by  the  so‐ordered  stipulation;  he  seeks  to  overturn  the 

 3   stipulation and the subsequent state court orders upholding it; and he filed this federal 

 4   complaint  in  July  2015,  after  the  denial  of  his  final  state  court  motion  to  vacate  was 

 5   affirmed  in  January  2015.    The  District  Court  therefore  properly  applied  the 

 6   Rooker‐Feldman doctrine to dismiss Fraccola’s claims. 

 7          The  Rooker‐Feldman  doctrine  precludes  district  court  review  as  a  matter  of 

 8   subject matter jurisdiction.    Mitchell v. Fishbein, 377 F.3d 157, 165 (2d Cir. 2004).    When 

 9   a court lacks subject matter jurisdiction, it lacks the power to dismiss with prejudice, as 
10   the District Court did here.    Hernandez v. Conriv Realty Assocs., 182 F.3d 121, 123 (2d 
11   Cir. 1999).    For that reason, we vacate the District Court’s dismissal with prejudice and 

12   remand to permit the court to dismiss without prejudice. 

13          We  have  considered  all  of  Fraccola’s  arguments  and  conclude  they  are  without 

14   merit.    Accordingly,  we  VACATE  the  judgment  of  the  District  Court  and  REMAND 

15   with instructions to enter an order of dismissal without prejudice. 

16                                                 FOR THE COURT:   
17                                                 Catherine O’Hagan Wolfe, Clerk 




                                                       3